Title: To John Adams from J. D. Schweighauser, 19 December 1778
From: Schweighauser, John Daniel
To: Adams, John


     
      Sir
      Nantz 19 December 1778
     
     In compliance with your order I have made enquiries for a Vessell bound to Boston but have found none—during my search I was told Yesterday that Cap. McNeil was lately arrived and imediately sent to know when he would take your few articles. He told me that it is true he offered it while his Ship laid at L’Orient, but that since that time he had taken-in, goods and Passengers and that he had no room left. I expressed my surprize and represented to him that one hogshead more or less was not an object in such a Ship as his,—but he repeated his refusal—which puts me under the necessity of waiting for another occasion at which time I shall take care to have them shipt in due time. I am most respectfully Sir Your mo. humble & mo. obedient Servant
     
      J. Dl. Schweighauser
     
    